Order filed December 31, 2012




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00892-CV
                                 ____________

         HARSADBHAI AND DHARMISHTHA PATEL, Appellants

                                        V.

   HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
     REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT,
                          Appellees


                      On Appeal from the 125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-68741

                                    ORDER
      The notice of appeal in this case was filed September 24, 2012. To date, the
filing fee of $175.00 has not been paid. No evidence that appellants have
established indigence has been filed. See Tex. R. App. P. 20.1. On November 6,
2012, the court ordered appellants to pay the filing fee by November 21, 2012. No
response was filed.
      Appellants’ brief was due December 6, 2012. No brief has been filed and
appellants have not requested an extension of time to file the brief.

      Therefore, the court issues the following order.

      Appellants are ordered to file a brief in compliance with the Texas Rules of
Appellate Procedure on or before January 11, 2013. If appellants fail to file the
brief as ordered, the appeal will be dismissed for want of prosecution. See Tex. R.
App. P. 42.3(b). In addition, appellants are ordered to pay the filing fee in the
amount of $175.00 to the Clerk of this court on or before January 11, 2013. See
Tex. R. App. P. 5. If appellants fail to timely pay the filing fee in accordance with
this order, the appeal will be dismissed. See Tex. R. App. P. 42.3(c).

                                   PER CURIAM




                                          2